--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

       
Written Agreement by and between
   
Docket No. 09-094-WA/RB-HC
WGNB CORP.
 
Carrollton, Georgia
     
and
     
FEDERAL RESERVE BANK OF
 
ATLANTA
 
Atlanta, Georgia
     

 
          WHEREAS, WGNB Corp., Carrollton, Georgia (“WGNB”), a registered bank
holding company, owns and controls First National Bank of Georgia, Carrollton,
Georgia (the “Bank”), a national bank, and a nonbank subsidiary;
 
          WHEREAS, it is the common goal of WGNB and the Federal Reserve Bank of
Atlanta (the “Reserve Bank”) to maintain the financial soundness of WGNB so that
WGNB may serve as a source of strength to the Bank;
 
          WHEREAS, WGNB and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and
 
          WHEREAS, on July 14, 2009, the board of directors of WGNB, at a duly
constituted meeting, adopted a resolution authorizing and directing H.B. Lipham,
III to enter into this Agreement on behalf of WGNB, and consenting to compliance
with each and every provision of this Agreement by WGNB and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).

 
 

--------------------------------------------------------------------------------

 
 
          NOW, THEREFORE, WGNB and the Reserve Bank agree as follows:
 
Dividends and Distributions
 
          1.     (a)     WGNB shall not declare or pay any dividends without the
prior written approval of the Reserve Bank and the Director of the Division of
Banking Supervision and Regulation (the “Director”) of the Board of Governors of
the Federal Reserve System (the “Board of Governors”).
 
                   (b)     WGNB shall not directly or indirectly take dividends
or any other form of payment representing a reduction in capital from the Bank
without the prior written approval of the Reserve Bank.
 
                  (c)     WGNB and its nonbank subsidiary shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.
 
                  (d)     All requests for prior approval shall be received by
the Reserve Bank at least 30 days prior to the proposed dividend declaration
date, proposed distribution on subordinated debentures, and required notice of
deferral on trust preferred securities. All requests shall contain, at a
minimum, current and projected information on WGNB’s capital, earnings, and cash
flow; the Bank’s capital, asset quality, earnings, and allowance for loan and
lease losses (“ALLL”); and identification of the sources of funds for the
proposed payment or distribution. For requests to declare or pay dividends, WGNB
must also demonstrate that the requested declaration or payment of dividends is
consistent with the Board of Governors’ Policy Statement on the Payment of Cash
Dividends by State Member Banks and Bank Holding Companies, dated November
14,1985 (Federal Reserve Regulatory Service, 4-877 at page 4-323).

 
2

--------------------------------------------------------------------------------

 
 
Debt and Stock Redemption
 
          2.     (a)     WGNB and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
 
                  (b)     WGNB shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.
 
Capital Plan
 
          3.     Within 60 days of this Agreement, WGNB shall submit to the
Reserve Bank an acceptable written plan to maintain sufficient capital at WGNB,
on a consolidated basis, and at the Bank, as a separate legal entity on a
stand-alone basis. The plan shall, at a minimum, address, consider, and include:
 
                  (a)     The consolidated organization’s and the Bank’s current
and future capital requirements , including compliance with the Capital Adequacy
Guidelines for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage
Measure, Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R.
Part 225, App. A and D), and the applicable capital adequacy guidelines for the
Bank issued by the Bank’s federal regulator;
 
                  (b)     the adequacy of the Bank’s capital, taking into
account the volume of classified credits, concentrations of credit, ALLL,
current and projected asset growth, and projected  retained earnings;
 
                  (c)     the source and timing of additional necessary funds to
fulfill the consolidated organization’s and the Bank’s future capital
requirements;

 
3

--------------------------------------------------------------------------------

 
 
                  (d)     supervisory requests for additional capital at the
Bank or the requirements of any supervisory action imposed on the Bank by its
federal regulator; and
 
                  (e)     the requirements of section 225.4(a) of Regulation Y
of the Board of Governors (12 C.F.R. § 225.4(a)) that WGNB serve as a source of
strength to the Bank.
 
          4.     WGNB shall notify the Reserve Bank, in writing, no more than 30
days after the end of any quarter in which any of the consolidated
organization’s or the Bank’s capital ratios (total risk-based, Tier 1, or
leverage) fall below the plan’s minimum ratios. Together with the notification,
WGNB shall submit an acceptable capital plan that details the steps WGNB will
take to increase the consolidated organization’s or the Bank’s capital ratios to
or above the plan’s minimums.
 
Affiliate Transactions
 
          5.     (a)     WGNB shall take all necessary actions to ensure that
the Bank complies with sections 23A and 23B of the Federal Reserve Act (12
U.S.C. §§ 371c and 371c-l) and Regulation W of the Board of Governors (12 C.F.R.
Part 223) in all transactions between the Bank and its affiliates, including but
not limited to WGNB and its nonbank subsidiary.
 
                  (b)     WGNB and its nonbank subsidiary shall not cause the
Bank or any other depository institution subsidiary of WGNB to violate any
provision of sections 23A and 23B of the Federal Reserve Act or Regulation W of
the Board of Governors.
 
Compliance with Laws and Regulations
 
          6.     (a)     In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position,
WGNB shall comply with the notice provisions of section 32 of the FDI Act (12
U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).

 
4

--------------------------------------------------------------------------------

 
 
                  (b)     WGNB shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).
 
Progress Reports
 
          7.     Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof, and a parent company only balance sheet, income statement, and, as
applicable, a report of changes in stockholders’ equity.
 
Approval and Implementation of Plan
 
          8.     (a)     WGNB shall submit a written capital plan that is
acceptable to the Reserve Bank within the applicable time period set forth in
paragraph 3 of this Agreement.
 
                  (b)     Within 10 days of approval by the Reserve Bank, WGNB
shall adopt the approved capital plan. Upon adoption, WGNB shall promptly
implement the approved plan and thereafter fully comply with it.
 
                  (c)     During the term of this Agreement, the approved
capital plan shall not be amended or rescinded without the prior written
approval of the Reserve Bank.
 
Communications
 
          9.     All communications regarding this Agreement shall be sent to:

       
(a)
Mr. Robert D. Hawkins
Assistant Vice President
Federal Reserve Bank of Atlanta
1000 Peachtree Street, N.E.
Atlanta, Georgia 30309-4470

 
 
5

--------------------------------------------------------------------------------

 
 

       
(b)
Mr. H.B. Lipham, III
President and Chief Executive Officer
WGNB Corp.
201 Maple Street
Carrollton, Georgia 30177

 
Miscellaneous
 
          10.      Notwithstanding any provision of this Agreement, the Reserve
Bank may, in its sole discretion, grant written extensions of time to WGNB to
comply with any provision of this Agreement.
 
          11.      The provisions of this Agreement shall be binding upon WGNB
and its institution-affiliated parties, in their capacities as such, and their
successors and assigns.
 
          12.      Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
 
          13.      The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting WGNB, the Bank, any
nonbank subsidiary of WGNB, or any of their current or former
institution-affiliated parties and their successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
 
          14.     Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa),
this Agreement is enforceable by the Board of Governors under section 8 of the
FDI Act (12 U.S.C. § 1818).
 
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed as of the 10 day of August, 2009.

           
WGNB CORP.
FEDERAL RESERVE BANK OF ATLANTA
   
By:
/s/ H.B. Lipham, III  
By:
/s/ Robert D. Hawkins  
               H.B. Lipham, III
               President and Chief Executive Officer
               Robert D. Hawkins
               Assistant Vice President

 
7
 